DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  line 8 reads "extracts s characteristic value" and should read "extracts a characteristic value".  Appropriate correction is required.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art of record does not teach or fairly suggest setting a priority value of the vehicle related to the clothes information wherein a higher priority value for a vehicle type of a higher class as the clothes of the user is more formal. Rather, the closest prior art of record teaches extracting information of the appearance of the users such as if the user is wearing casual clothes, formal clothes, or training clothes. Although the system gives priority to recommended information for each situation, setting a priority value of the vehicle type based on clothes information is not provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2018-0081244 A) in view of Kataoka (US 2019/164431 A1).
	Regarding claim 1, Kim teaches 
A vehicle allocation method of a server in an automated vehicle and highway system, the vehicle allocation method comprising: 
acquiring state information of a user, See [0050]-[0053] where the smart home server may acquire state information of a user by collecting usage information of the IoT devices 20 and analyze them to determine regular and irregular pattern information. Such information may include monitoring usage of a lighting 21, a shower faucet 22, a door lock 23, and an image cam 24. 
using a home Internet of Things (loT); See [0006] where a plurality of devices are connected to a home IoT.
extracting a characteristic value from the state information; 
inputting the characteristic value into a learned deep neural network (DNN) classifier, and 
determining behavior information of the user from an output of the deep neural network; See [0006] where the IoT uses artificial intelligence that allows devices connected to the IoT to exchange data, analyze themselves, and provide the learned information to the user or to remotely control the vehicle. Also see [0021]-[0022] where the smart home server collects usage information of IoT devices and analyzes the pattern data to predict and determine vehicle operation information. Then, the telematics terminal is used to remotely control the vehicle by receiving a control signal determined by the telematics center. 
setting a going out stage related to an action sequence for going out of the user, based on the behavior information; and 
transmitting a vehicle allocation request message to the vehicle in order for the user to use the vehicle, based on the going out stage, See [0049]-[0059] where the telematics center 30 communicates with the smart home server 10. The telematics server may include a receiver 31 which may receive pattern data and the analysis unit 32 may predict and determine vehicle operation information based on the received pattern that the user is predicted to be going out. Then, the transmitter 33 may transmit a control signal including a boarding target and destination setting and AVN operation control. 
Kim teaches all of the elements of the current invention as stated above except
wherein the vehicle allocation request message contains a movement request message for moving the vehicle.
Kataoka teaches it is known to provide the above features. See [0051]-[0052] where, in response to a signal from each sensor, ECU 170 controls the driving device and steering device 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kim to incorporate the teachings of Kataoka and provide the vehicle allocation request message containing a movement request message for moving the vehicle. In doing so, “the activity of the user can be predicted precisely. Therefore, the movable body configured to perform unmanned driving can be dispatched to reach the designated dispatch location at an appropriate time precisely” ([0011]). Further, it presents “the movable body being configured to perform unmanned driving and move in accordance with a designated dispatch location and a designated dispatch time” ([0013]).

Regarding claim 2 & 14, Kim in view of Kataoka teaches 
The vehicle allocation method of claim 1 and the server of claim 13, 
wherein the state information includes location information of the user, thing information of a space in which the user is located, and information indicating whether the user uses the thing, and is periodically generated via the home Internet of Things (loT).
See at least Kim [0005]-[0009] where the smart home is based on the Internet of Things (IoT) and can check the status of or control operation of connected objects or devices. Remote control of a vehicle using a smart home and telematics system includes predicting usage information of the IoT devices (by the user) and this information is analyzed and transmitted to the telematics center.


The vehicle allocation method of claim 1 and the server of claim 13, 
wherein the going out stage includes a first stage indicating that the user is prior to start of going out preparation, See at least [0070] where when a vehicle user wakes up and turns the light on, for example, it is predicted that the user is prior to the start of going out preparation.
a second stage indicating that the going out preparation is in progress, or See at least Kim [0070]-[0073] where pattern data of the user’s activities is analyzed and learned by the smart home server and telematics system. For example, if the user uses the shower faucet 22 for a certain amount of time, then this indicates that the going out preparation is in progress.
a third stage indicating that the going out preparation is completed, and See at least 
wherein the going out preparation is based on schedule information set by the user. See at least Kim [0053] where going out preparation is based on the schedule information set by the user, for instance, by using the shower and lighting fixtures in a specific order or for a certain amount of time, regular and irregular pattern information is analyzed and stored in the telematics center 30.

Regarding to claim 4 & 16, Kim in view of Kataoka teaches
The vehicle allocation method of claim 3 and the server of claim 15, 
wherein the movement request message indicates a movement toward a point within a predetermined distance range from a location point of the user based on the going out stage. See at least Kataoka [0011]-[0012] and [0064]-[0065] where the activity of the user can 

Regarding claim 5 & 17, Kim in view of Kataoka teaches
The vehicle allocation method of claim 3 and the server of claim 15, wherein the second stage is set in a case where it is determined that the user performed one or more actions related to the action sequence. See at least Kim [0073] where the second stage (in which going out preparation is in progress) is set when pattern information is observed, such as usage information such as the lighting 21, shower faucet 22, door lock 23, and image cam 24.

Regarding claim 6 & 18, Kim in view of Kataoka teaches 
The vehicle allocation method of claim 4 and the server of claim 16, wherein in a case the going out stage is updated, the predetermined distance range indicates a predetermined distance range that is closer from the location point of the user than the predetermined distance range indicated at the previous going out stage. See at least Kataoka [0083]-[0085] where the dispatch instruction can select (from a plurality of vehicles) a vehicle 100 that is closest to the current location of the user. If the dispatch finds a vehicle 100 that is closest to the current location of the user in comparison to other vehicles, the predetermined distance range is closer than that indicated at the previous going out stage. 

Regarding claim 7, Kim in view of Kataoka teaches 
The vehicle allocation method of claim 3, further comprising: 
in a case where the going out stage is set to the third stage, transmitting a message asking whether to board the vehicle or not to a terminal of the user; and receiving a response message to the message asking whether to board or not, wherein the usage information of the user is updated, based on the response messages. See Kataoka [0039]-[0040] where the user requests a vehicle and moves to the dispatch location. When the user reaches the dispatch location, the user has the option to board the vehicle or not. The user decides to put shopping bags in the vehicle and does not ride on the vehicle 100 sending a message to the system that the user will not board the vehicle. The user instead decides to go home using other transportation such as a train, bus, or taxi and receive the baggage from the vehicle 100 at home. Therefore, usage information of the user is updated based on the user deciding not to board the vehicle. In order to arrange this, the user must designate whether or not they will board the vehicle and this decision must be communicated to the vehicle allocation method and system. Also see Kataoka [0075] where the user reaches the dispatch location and confirms that the vehicle 100 has also reached the location and then the user transmits a dispatch completion report from the user terminal 300 to management server 200 indicating whether or not the dispatched vehicle has arrived and, in turn, that the user has boarded the vehicle. 

Regarding claim 8 & 20, Kim in view of Kataoka teaches
The vehicle allocation method of claim 7 and the server of claim 19, wherein in a case where the response message indicates boarding rejection of the user, the vehicle is set to an idle vehicle. See Kataoka [0040]-[0042] where the user does not ride on vehicle 100 and instead puts shopping bags in the vehicle 100 to be delivered to the home. The vehicle 100 is 

Regarding claim 9, Kim in view of Kataoka teaches
The vehicle allocation method of claim 7, further comprising: in a case where the response message indicates boarding acceptance of the user, transmitting information on a boarding location of the vehicle, information of the vehicle, usage fee of the vehicle, a travel distance or a necessary time to the user's destination to the terminal. See at least Kataoka [0039]-[0040] where, the user has accepted boarding of the vehicle and, while on the way home, the user designates a dispatch location 600 which designates where the user will get off the vehicle 100 at a designated time.

Regarding claim 11, Kim in view of Kataoka teaches
The vehicle allocation method of claim 5, wherein the movement request message contains a message for controlling a movement speed of the vehicle based on time when the user performs an action related to the action sequence. See at least Kataoka [0039]-[0042] where the speed of the vehicle 100 is controlled based on the activity of the user such as the walking speed, delay of transportation, etc. The estimated time of arrival for the user to reach the designated dispatch location is predicted and that information is sent in a message to the Power Control Unit (PCU) displayed in FIG. 3 in order to control the speed.


The vehicle allocation method of claim 6, wherein the predetermined distance range can be updated using the behavior information related to the going out stage. See at least Kataoka [0068] where the user designates a dispatch location where the user will board the dispatch vehicle 100. This designated location can be updated at the user’s discretion, for example, if the user is on the way home from an office or another location.

Regarding claim 13, Kim in view of Kataoka teaches
A server providing a vehicle allocation method in an automated vehicle and highway system, the server comprising: 
a transceiver; 
a memory; and 
a processor, See at least Kim [0012] and [0063] where the telematics center may include a receiver and a transmitter configured to transmit vehicle operation information to the telematics terminal. The telematics terminal includes a GPS, a mobile communication function, and a control unit comprising a memory and processor.
wherein the processor acquires state information of a user, using a home Internet of Things (loT), extracts s characteristic value from the state information, inputs the characteristic value into a learned deep neural network (DNN) classifier, and determines behavior information of the driver from an output of the deep neural network, sets a going out stage related to an action sequence for going out of the user, based on the behavior information, and transmits a vehicle allocation request message to the vehicle in order for the user to use the vehicle, through the transceiver, based on the going out stage, wherein the vehicle allocation request message contains a movement request message for moving the vehicle. See preceding logic for claim 1.

	Regarding claim 19, Kim in view of Kataoka teaches 
The server of claim 15, wherein, through the transceiver, the processor transmits a message asking whether to board or not to a terminal of the user and receives a response message to the message asking whether to board or not, and wherein the usage information of the user managed in the memory is updated based on the response messages. See preceding logic for claim 7.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./11/11/2021             Examiner, Art Unit 3661                                                                                                                                                                                           

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661